 

 

 

 

 

USDC SDNY
|| DOCUMENT
J ELPCT RGMICaliy

Tac ¥ Sauder RYURD |

 
    

      
 

UNITED STATES DISTRICT COURT

  

SOUTHERN DISTRICT OF NEW YORK SPAES ase po i
Lee eee x DATE FILED:
STACEY MERCER, an individual, : ;
Plaintiff,
ORDER
-against- : |
19 Civ. 9801 (GBD)
GATEWAY HOTEL, L.P., a California limited :
partnership, :
Defendant. :
xX

 

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York
December 17, 2019
SO ERED.

“ alge, 8 Does

cp . DANIELS
ited States District Judge

 

 
